IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALLAN M. RUSH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-186

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 2, 2015.

An appeal from an order of the Circuit Court for Leon County.
James O. Shelfer, Judge.

Allan M. Rush, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, ROWE, and MAKAR, JJ., CONCUR.